Citation Nr: 1448070	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-47 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a right foot disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left foot disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from March 1981 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2009 and September 2012 rating decisions of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file.

In April 2013 and January 2014, the Board remanded the case for further development, some of which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his bilateral foot disability is worse than currently rated. 

On VA examination in July 2014, a physical examination revealed hypoactive ankle reflexes, absent sensation testing for light touch in both feet, and loss of hair on his ankles bilaterally.  However, the examiner concluded that there was no objective evidence to account for the Veteran's symptoms.  Additionally, a separate VA physician failed to provide an opinion regarding the Veteran's functional ability during flare-ups or following repeated use.  As the evidence of record is not sufficient to evaluate the current severity of the Veteran's bilateral foot disability, an additional examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician who has not previously evaluated the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The physician must identify all current diagnoses of the feet and must fully describe all functional impairments of the Veteran's feet.

2.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



